           Case 1:17-vv-01529-UNJ Document 64 Filed 04/06/20 Page 1 of 4




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 17-1529V
                                         UNPUBLISHED


    RYAN THOMPSON,                                            Chief Special Master Corcoran

                         Petitioner,                          Filed: March 5, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Jessica Olins, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.

Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

       On October 16, 2017, Ryan Thompson filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered a Shoulder Injury Related to Vaccine
Administration (SIRVA) after receiving the influenza vaccine on October 6, 2016.
Petition at 1-3. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

        On November 22, 2019, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for his SIRVA. On March 3, 2020, Respondent filed a proffer
on award of compensation (“Proffer”) indicating Petitioner should be awarded
$111,380.61, representing “$110,000.00 for past and future pain and suffering, and
$1,380.61 in unreimbursed medical expenses.” Proffer at 1. In the Proffer, Respondent

1 Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-01529-UNJ Document 64 Filed 04/06/20 Page 2 of 4



represented that Petitioner agrees with the proffered award. Id. Based on the record as
a whole, I find that Petitioner is entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $111,380.61, representing compensation in the amounts of
$110,000.00 for his actual and projected pain and suffering and $1,380.61 for his
unreimbursable expenses in the form of a check payable to Petitioner. This
amount represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
          Case 1:17-vv-01529-UNJ Document 64 Filed 04/06/20 Page 3 of 4



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


RYAN THOMPSON,

                       Petitioner,

v.                                                     No. 17-1529V
                                                       Chief Special Master Brian H. Corcoran
SECRETARY OF HEALTH AND                                ECF
HUMAN SERVICES,

                       Respondent.



             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On November 12, 2019, respondent filed his Rule 4(c) Report, in which he conceded

entitlement. On November 22, 2019, the Court issued a Ruling on Entitlement, finding that

petitioner is entitled to compensation for his Shoulder Injury Related to Vaccine Administration

(“SIRVA”). Respondent now proffers that petitioner receive an award of a lump sum of

$111,380.61 in the form of a check payable to petitioner. The award is comprised of the

following: $110,000.00 for past and future pain and suffering, and $1,380.61 in unreimbursed

medical expenses. This amount represents compensation for all elements of compensation under

42 U.S.C. § 300aa-15(a) to which petitioner is entitled. 1 Petitioner agrees. This proffer does not

address final attorneys’ fees and litigation costs. Petitioner is additionally entitled to reasonable

attorneys’ fees and litigation costs, to be determined at a later date upon petitioner submitting

substantiating documentation.


1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
        Case 1:17-vv-01529-UNJ Document 64 Filed 04/06/20 Page 4 of 4



      Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                            Respectfully submitted,

                                            JOSEPH H. HUNT
                                            Assistant Attorney General

                                            C. SALVATORE D’ALESSIO
                                            Acting Director
                                            Torts Branch, Civil Division

                                            CATHARINE E. REEVES
                                            Deputy Director
                                            Torts Branch, Civil Division

                                            ALEXIS B. BABCOCK
                                            Assistant Director
                                            Torts Branch, Civil Division

                                            s/Camille M. Collett
                                            CAMILLE M. COLLETT
                                            Trial Attorney
                                            Torts Branch, Civil Division
                                            U.S. Department of Justice
                                            P.O. Box 146
                                            Benjamin Franklin Station
                                            Washington, D.C. 20044-0146
                                            Telephone: (202) 616-4098

Dated: March 3, 2020




                                               2
